Russell, Chief Justice.
This case relates to sections of the ordinance of the Borough of Atlanta which were held to be unconstitutional in Southeastern Electric Co. v. Atlanta, 179 Ga. 514 (176 S. E. 400), and Gray v. Atlanta, ante, 409. These decisions are controlling on the questions of law involved in this case. The judge erred in overruling the certiorari brought by the plaintiff in error, after conviction in the recorder’s court for a violation of the ordinance in question.

Judgment reversed..


All the Justices conau/r, except Gilbetrt, J., who dissents.